OPINION
PER CURIAM.
Petitioner seeks the discharge of the multi-county investigating grand jury, alleging improper investigative activity. The supervising court of such a grand jury has the initial authority to consider such a petition, see Section 6(c) of the Investigating Grand Jury Act, Act of November 22, 1978, P.L. 1148, 19 P.S. § 270 (Supp.1979-80); such petitions, presenting any challenge, should initially be presented to that court for consideration. We therefore transfer the petition to the supervising court.
Accordingly, that portion of our order of November 26, 1979, directed to the members of the grand jury, individually and collectively, and those in charge thereof or assisting in any way in the conduct of any proceedings before the jury, is vacated.
LARSEN, J., filed a dissenting statement in which FLAH-ERTY, J., joins.